Citation Nr: 1543813	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-44 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for benign proximal positional vertigo.

2.  Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to July 2001.  She also had additional unverified U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claim of service connection for benign proximal positional vertigo.  The Veteran disagreed with this decision in May 2009.  She perfected a timely appeal in October 2010.

This matter also is before the Board on appeal from a September 2013 rating decision in which the RO denied the Veteran's claim of entitlement to a certificate of eligibility for automobile and adaptive equipment or adaptive equipment only.  The Veteran disagreed with this decision in April 2014.  She perfected a timely appeal in September 2014.  A Travel Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to retroactive VA disability compensation has been raised by the record in July 2014 and August 2015 statements from the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran also requested an audit of her VA disability compensation payments.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The probative evidence shows that the Veteran's benign proximal positional vertigo is not a residual of the in-service head trauma.  

2.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for service connection for benign proximal positional vertigo have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808, 4.21, 4.40, 4.63 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2008 and in August 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service, evidence demonstrating her entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only, and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for benign proximal positional vertigo, including as due to service-connected mild residuals of a TBI, and entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.  SSA specifically notified VA in August 2008 that the Veteran was in receipt of Supplemental Security Income (SSI) and not Social Security disability.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between benign proximal positional vertigo and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection claim for benign proximal positional vertigo adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only, the Board notes that the dispositive issue in this appeal is whether service connection is in effect for disabilities resulting in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips; in other words, because the outcome of this appeal turns on application of the law to the undisputed facts, an examination is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection Claim

The Veteran contends that she incurred benign proximal positional vertigo during active service after she received a head injury in the Navy.  She alternatively contends that her current benign proximal positional vertigo is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there generally must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because benign proximal positional vertigo is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for benign proximal positional vertigo, including as due to service-connected mild residuals of a TBI.  The Veteran contends that she incurred benign proximal positional vertigo during active service as a result of an in-service head injury.  The record evidence does not support her assertions concerning in-service incurrence of benign proximal positional vertigo or an etiological relationship between this disability and active service, including as due to service-connected mild residuals of a TBI.  The Veteran's available service treatment records show that she denied all relevant pre-service medical history at her enlistment physical examination in February 1991.  Clinical evaluation was normal.  The Veteran's clinical evaluation was unchanged on subsequent periodic physical examination completed in October 1992 and in May 1997.  The Veteran reported an in-service history of a head injury at her May 1997 periodic physical examination.  These records also show that, while on active service, the Veteran was hit by a table while moving it and sustained a 1 1/2 inch hematoma over the left eye but no loss of consciousness.  Following this injury, physical examination showed an intact orbit, normal eye and fundus examinations, and no other trauma.  The diagnosis was hematoma secondary to head injury.  The Veteran was advised to use heat packs for 20-30 minutes 2-3 times per day for 48 hours.  (The Board notes parenthetically that this outpatient treatment record is difficult to read so the date of this in-service injury is not clear.)  Although the Veteran's service treatment records show no complaints of or treatment for benign proximal positional vertigo, the Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for benign proximal positional vertigo, including as due to service-connected mild residuals of a TBI.  This evidence shows that, although the Veteran currently experiences disability due to benign proximal positional vertigo, it is not related to active service or any incident of service, including as due to service-connected mild residuals of a TBI.  For example, on private outpatient treatment in December 2003, the Veteran's complaints included dizziness and severe vertigo for the previous 5 days.  She was unable to stand up or bend or turn her head and "feels very dizzy."  Neurological examination was non-focal.  The assessment was benign positional vertigo.

In September 2006, the Veteran complained of continued dizziness and a sensation of the room spinning "when changing positions."  She had started meclizine 5 days earlier "which has helped [her] symptoms."  Her symptoms had started in 2004 but had resolved earlier with meclizine.  The diagnosis was benign proximal positional vertigo.

In October 2007, the Veteran complained of vertigo.  It was noted that:

[The Veteran] has had this in the past around 2005 which lasted for 2 weeks.  Severe where [the Veteran] could not get out of bed because when she did she would fall to the floor.  Back then she took med[ication]s and after a few weeks it went away.  The symptoms returned again in June.  She feels that this is allergy related.  

The Veteran stated "she is currently 'off balance' as long as she does not move too quickly."  The assessment included benign proximal positional vertigo.

In December 2007, the Veteran complained of occasional vomiting and dizziness although taking Phenergan provided "some help."  She stated that her vertigo had improved slightly from her previous visit 2 months earlier.  She reported that she was compliant with medications.  The diagnosis was benign proximal positional vertigo.

On private inpatient treatment in April 2008 while hospitalized following a suicide attempt via overdose, the Veteran's complaints included chronic positional vertigo which worsened on standing.  Her vertigo was controlled with medication.  She was in a wheelchair.  A computerized tomography (CT) scan and magnetic resonance imaging (MRI) scan were normal.  The assessment was psychogenic versus neurogenic vertigo.  The private clinician stated that there was no "etiologic pathology" for the Veteran's vertigo.

On private outpatient treatment in February 2009, the Veteran's complaints included vertigo.  "She is [wheelchair] bound due to her vertigo and has been receiving physical therapy for the vertigo."  The assessment included vertigo.

On VA examination in October 2010, the Veteran's complaints included intermittent dizziness and constant vertigo, problems with balance, and staggering gait.  She reported experiencing these symptoms since an in-service injury where she hit her head on a table.  Physical examination showed no staggering gait and "a disturbance of balance due to neurologic," and an inability to stand up and walk on her own without assistance.  The VA examiner stated that a diagnosis of vertigo was not possible because the Veteran "does not describe true vertigo."  This examiner also stated, "The [Veteran] does not appear to have true vertigo, but rather has dysequilibrium more likely related to other neurologic problems."

On VA neurology examination in November 2010, the Veteran's complaints included episodes of dizziness.  She reported being hit in the head by a table in 1996 or 1997 while on active service.  She also reported being diagnosed as having vertigo in the year 2000.  "She is now in a wheelchair to avoid falling."  Physical examination showed she was in a wheelchair.  Neurologic examination showed she was alert and oriented, fluent and intelligible speech, adequate attention span and short term memory, pupils equal, round, and reactive to light and accommodation, normal sensation, and no loss of sensation.  The VA examiner stated that the Veteran "displayed throughout the examination random jerking movements of the upper and lower limbs.  These seemed to slow down when she was distracted.  Their nature and appearance is unclear, but I strongly suspect a volitional component."  This examiner concluded:

[The Veteran] was hit in the head in 1996 or 1997, may have lost consciousness as a result, and has developed a wide array of symptoms and medical issues that she seems to link to that event, including uncontrollable jerking in the limbs...She does have random and prominent jerking of the upper and lower limbs.  She has normal strength.  The exact nature and etiology of these uncontrolled movements is unclear.  I strongly suspect a volitional component.  There is definitely no relationship between her episode of head trauma in the service and these abnormal movements.

On private outpatient treatment later in November 2010, the Veteran's complaints included mild vertigo with each episode lasting 10-15 minutes.  Her vertigo had begun 5 years earlier.  Physical examination showed she was wheelchair bound.  The assessment included vertigo.

On VA neurological disorders examination in June 2011, the Veteran's complaints included occasional imbalance.  She stated that, because she kept falling due to vertigo, she was confined to a wheelchair.  The Veteran's in-service head injury was noted.  Physical examination showed 5/5 motor strength, normal muscle tone, no muscle atrophy, no physical findings of autonomic nervous system impairment, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems or other abnormalities.  The Veteran stated that "it was too difficult and traumatic" to complete a Mini Mental Status Evaluation.  The VA examiner also stated that the Veteran would not allow a thorough physical examination due to complaints of back spasms and weakness although she was able to get up and on to the examining table without any problems.  This examiner concluded that the Veteran's "current symptoms are not caused by or a result from the head trauma and hematoma suffered in 1997...Her symptoms seem way out of proportion to the hematoma suffered by being hit above the eye by the table.  During that accident, there was no loss of consciousness and no records indicating that there were immediate effects of the hematoma."  This examiner also concluded that the Veteran's symptoms were due to her depression.

Following a review of the Veteran's claims file, including her service treatment records and post-service VA treatment records, a VA clinician opined in November 2012 that it was less likely than not that the Veteran's vertigo was related to active service or any incident of service, including the in-service head injury in 1997.  The rationale for this opinion was that the Veteran had not reported consistently when her vertigo began as a review of the record evidence showed that she reported that it had begun in 1997, 2003, 2004, or 2005.  "A time delay in the symptom of vertigo would negate any relationship to the head trauma."  This VA clinician next stated in his rationale that, although the Veteran clearly had an established diagnosis of benign proximal positional vertigo which "may indeed be caused by head trauma," the neurology opinions of record indicated that there was no etiological relationship between the Veteran's benign proximal positional vertigo and her in-service head injury.  

On VA outpatient neurology consult in August 2013, the Veteran's complaints included constant mild vertigo "with looking up [and] occasionally with moving [her] head to either side" which had worsened in the previous 2 weeks.  She took meclizine a few times a week as needed to treat her vertigo.  Neurological examination showed she was alert and oriented, fluent speech, pupils equal, round, and reactive to light and accommodation, extraocular movements intact without nystagmus, normal muscle tone, 5/5 muscle strength, normal deep tendon reflexes, intact sensation, and a normal gait.  The assessment included chronic vertigo - bilateral benign proximal positional vertigo.

The Veteran testified at her July 2015 Board hearing that she initially injured her head during active service when she hit a table with the front of her head and then fell backward and hit the back of her head on a door.  She also testified that she lost consciousness briefly after this head injury and had suffered dizzy spells since this injury.  See Board hearing transcript dated July 1, 2015, at pp. 4.  She testified further that she had problems dressing herself and getting around except by a wheelchair due to her balance problems.  Id., at pp. 5.

On VA outpatient treatment in July 2015, a VA neurologist stated that the Veteran's "vertigo is very frequent and disabling and lasting long promoting falls and instability.  She takes Meclizine but I encouraged [her] not to and instead just do vestibular rehab[ilitation exercises] all the time."  The assessment included chronic vertigo - benign proximal positional vertigo.  The Veteran was advised not to take Meclizine on a daily basis but to perform vestibular rehabilitation exercises regularly.

The record evidence confirms that, although the Veteran currently experiences disability due to benign proximal positional vertigo, it is not related to active service or any incident of service, including as due to service-connected mild residuals of a TBI.  The Board acknowledges that the Veteran experienced a head injury during active service although, contrary to her Board hearing testimony, she did not experience a loss of consciousness or hit the back of her head at the time of this injury.  The Board also acknowledges that service connection currently is in effect for mild residuals of a TBI.  The June 2011 VA clinician specifically found that the Veteran's current vertigo (or benign proximal positional vertigo) is not related to active service.  A different VA clinician specifically found in November 2012 that the Veteran's current vertigo (or benign proximal positional vertigo) was not a residual of her acknowledged in-service head trauma.  A private clinician similarly found in April 2008 that there was no "etiologic pathology" for the Veteran's vertigo.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to service connection for benign proximal positional vertigo, including as due to service-connected mild residuals of a TBI.  In summary, the Board finds that the criteria for service connection for benign proximal positional vertigo, including as due to service-connected mild residuals of a TBI, have not been met.  In so finding, the Board notes that the June 2011 opinion suggests that the Veteran's claimed vertigo is psychosomatic.  There, however, is sufficient medical evidence that satisfactorily shows that the Veteran has some sort of physical disability but just not due to an in-service head injury.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of benign proximal positional vertigo have been continuous since service.  She asserts that she continued to experience symptoms relating to benign proximal positional vertigo (dizziness and frequent falls) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of benign proximal positional vertigo after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, contains some inconsistencies and therefore cannot be deemed reliable and credible.  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including depression, migraine headaches, mild residuals of a TBI, and PTSD.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to benign proximal positional vertigo.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with a private clinician in December 2003 after service, she did not report the onset of vertigo symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  She reported instead only a 5-day history of vertigo.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

She did not claim that symptoms of her disorder began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim she reports that her symptoms began during active service.  She subsequently reported to her VA and private treating clinicians that her vertigo began either in 2003, 2004, or in 2005 (as the VA clinician noted in November 2012).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, her previous statements made for treatment purposes, and the record evidence showing no etiological link between benign proximal positional vertigo and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.
Automobile and Adaptive Equipment or Adaptive Equipment Only Claim

The Veteran contends that she is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  It appears that the Veteran essentially contends that, because she is in a wheelchair and experiences vertigo, she is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.

Laws and Regulations

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  See 38 C.F.R. § 3.808 (2015).

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet, or loss or permanent loss of use of one or both hands, or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901 (West 2014); 38 C.F.R. § 3.808 (2015). 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2015).

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient to establish entitlement.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. § 3.808(b)(1)(iv) (2015).

Analysis

The Board finds that the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only must be denied as a matter of law.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.  And the Veteran's assertion that her use of a wheelchair due to her vertigo entitles her to an automobile and adaptive equipment or adaptive equipment only is without legal merit.  In summary, because the threshold legal criteria are not met, the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied based on the lack of legal merit.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808; see Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to service connection for benign proximal positional vertigo is denied.

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


